Citation Nr: 0804847	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  93-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for a baker's cyst of 
the left popliteal fossa, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to April 
1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which denied an evaluation in excess 
of 10 percent for the veteran's service-connected a baker's 
cyst of the left popliteal fossa.  In August 2001, the Board 
remanded this case.  In a May 2002 rating decision, the RO 
granted an increased evaluation to 20 percent for this 
disability, effective November 1998.  The issue on appeal 
remained entitlement to an evaluation in excess of 20 percent 
for a baker's cyst of the left popliteal fossa.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In July 2003, the Board 
remanded this case.  

In January 2005, the Board denied entitlement to a rating in 
excess of 20 percent for baker's cyst of the left popliteal 
fossa.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Order, in pertinent part, the Court vacated 
the Board's decision with regard to the issue of entitlement 
to a rating in excess of 20 percent for baker's cyst of the 
left popliteal fossa and remanded the matter back to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court noted that the veteran was not afforded a 
contemporaneous VA examination.  The veteran's representative 
has requested that the case be remanded for a new VA 
examination to be conducted to assess the current level of 
severity of the veteran's baker's cyst of the left popliteal 
fossa.

The veteran should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In addition, the Board notes that the veteran has been 
treated at the Biloxi VA Medical Center.  Accordingly, the 
medical records from that facility should be requested.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment of his 
service-connected baker's cyst of the 
left popliteal fossa at the Biloxi VA 
Medical Center.  

2.  Schedule the veteran for a VA examination 
to assess the current level of severity of 
the veteran's baker's cyst of the left 
popliteal fossa.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should state if there is any 
impairment to Muscle Group XI.  If so, 
the examiner should indicate if the 
impairment is slight, moderately, 
moderately severe, or severe, and provide 
the supporting clinical findings.  

The examiner should also conduct range of 
motion studies regarding flexion and 
extension of the left knee.  The examiner 
should indicate whether there is 
functional impairment due to pain.  The 
examiner should state if there is lateral 
instability or recurrent subluxation of 
the left knee due to the service-
connected disability.  

The examiner should, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
indicate whether the service-connected 
left leg/knee disability is productive of 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any additional 
limitation of motion or additional 
functional loss.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


